Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claims 2, 15: self-contained breathing apparatus (SCBA);
Claims 9, 18: virtual or augmented reality displays, displays generally
Claims 1-20 generally, and specifically claims 10, 12 : wearability, generally; specifically as mask or eyewear
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mandella (US 2015/0170421).
Regarding independent claim 1, Mandella discloses A wearable device configured to be worn by a user (Title – wearable article; Abstr – a wearable article … for virtual reality; note device of para. 212 – may be worn), the wearable device comprising (i.e., open language for the claim, MPEP 2111.03): 
a source of energy (para. 212 – optical signals, beams) configured to transmit energy having at least one predetermined characteristic (as an optical beam or signal, it inherently has at least one predetermined characteristic, such as wavelength(s); although the reference does not 
a detector (para. 212 - sensor) configured to detect reflected energy resulting from interaction of the energy transmitted from the source (para. 212 – back scatter portions received at sensor) and a reflective article (para. 212 – retro-reflecting strips 720); and 
a processor (para. 212 – the timing of the signals can be processed [necessitating a processor to perform the disclosed processing function]) in communication with the detector (para. 212 – the processing and sensing are both time-sequenced), the processor configured to: initiate at least one action based on the detected reflected energy (para. 212 – the processor infers the absolute post of the manipulated objects relative to a reference location).
Regarding independent claim 14, Mandella discloses A method for a wearable device configured to be worn by a user (Title – wearable article; Abstr – a wearable article … for virtual reality; note device of para. 212 – may be worn), the method comprising (i.e., open language for the claim, MPEP 2111.03): 
transmitting energy (para. 212 – optical signals, beams) having at least one predetermined characteristic (as an optical beam or signal, it inherently has at least one predetermined characteristic, such as wavelength(s); although the reference does not explicitly specify this characteristic here, neither does the claim, so this nature of light is deemed sufficient for the present claim language);
detecting (para. 212 - sensor) reflected energy resulting from interaction of the energy transmitted from the source (para. 212 – back scatter portions received at sensor) and a reflective article (para. 212 – retro-reflecting strips 720); and 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandella (US 2015/0170421)(from IDS of 4/17/20).
Regarding claims 2 and 15, Mandella does not disclose the wearable device is a self-contained breathing apparatus (SCBA).
Mandella contemplates the wearable device could be glasses to determine the position of a military trainee’s head (para. 248).  Making the glasses/head-gear a self-contained breathing apparatus (SCBA) amounts to a design choice because simply extending and sealing the head-gear does not affect the function of the claimed light source (as many are very small and water-proof), detector/reflector relationship, or processor, as sealing is well within the capability of an ordinarily skilled artisan; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).  MPEP 2144.04(VI)(C). Benefits of such a modification to further include under-water training for military trainees.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to expand and seal the glasses of Mandella for alternative environment virtual or augmented reality training as a SCBA.

Regarding claims 4 and 16, the combination does not disclose the energy transmitted by the source of energy is polarized light, the at least one predetermined energy characteristic being at least one of linear polarized light, elliptically polarized light and circularly polarized light.
However, Official Notice is taken that it is very well known to use polarized light, of some form, is often used with sensors so as to prevent other, stray light from false readings on the sensors.  
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use some form of polarized light to reflect to the sensor so as to prevent false readings from other, stray light.
Regarding claim 5, the combination further discloses the source of energy is a source of visible light, ultraviolet energy, near-infrared energy, and combinations thereof (Mandella, Abstr – optics or electromagnetic waves within or outside the visible spectrum; also, para. 212 – optical beams implies to an ordinarily skilled artisan visible, near IR or near UV light; para. 216 - infrared).
Regarding claim 6, the combination further discloses 6. The wearable device of Claim 5, wherein further comprising an indicator, the indicator being at least one of a visible indicator (Mandella, para. 217 – modulates pixels as a result of sensor data), an audible indicator (in the alternative), a sensory indicator (in the alternative), and combinations thereof (in the alternative).
Regarding claims 7 and 17, the combination further discloses 7. The wearable device of Claim 6, wherein the processor is configured to compare the at least one predetermined 
Regarding claim 8, the combination further discloses 8. The wearable device of Claim 7, further comprising a display, the processor configured to convert information from the detector into an image on the display (Mandella, para. 217 – modulates pixels).
Regarding claim 9, the combination further discloses 9. The wearable device of Claim 8, wherein the display is configured to provide at least one of virtual reality and augmented reality (Mandella, Abstr.  – virtual reality or augmented reality).
Regarding claim 10, the combination further discloses 10. The wearable device of Claim 9, wherein the wearable device is wearable on at least one of a head of a user and an appendage of the user (Mandella, Abstr – glasses; i.e., glasses are worn on the head).
Regarding claim 11, the combination further discloses 11. The wearable device of Claim 10, wherein the source of energy is associated with head movement of the user (Mandella, para. 215 – absolute pose).
Regarding claim 12, the combination further discloses 12. The wearable device of Claim 11, wherein the wearable device is at least one of a mask (in the alternative) and eyewear (Mandella, Abstr – glasses).
Regarding claim 13, the combination further discloses 13. The wearable device of Claim 12, wherein the reflected energy corresponds to a code; and the processor is configured to decode the code for display (para. 112 – display for displaying output to the user).
Regarding claim 18, the combination further discloses 18. The method of Claim 17, further comprising converting information from the detector into an image on a display (para. 
	Regarding claim 19, the combination further discloses 19. The method of Claim 18, wherein the reflected energy is retroreflective energy and the reflective article is a retroreflective article (Mandella, para. 212 – retro-reflecting strips 720).
Regarding claim 20, the combination further discloses 20. The method of Claim 19, wherein the reflected energy corresponds to a code (para. 212-216 – pixels); and the processor configured to decode the code for display (para. 112 – display for displaying output to the user).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180330601 – communications for emergency use.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872